Title: From Thomas Jefferson to Stephen Thacher, 19 September 1803
From: Jefferson, Thomas
To: Thacher, Stephen


          
            Monticello Sep. 19. 1803.
          
          Th: Jefferson presents his respectful salutations to mr Thatcher, and his thanks for the excellent oration of which he was pleased to send him a copy. while such sentiments as are therein expressed animate the breasts of our citizens, we have every thing to hope for their happiness & freedom. he owes mr Thatcher his particular thanks for the friendly terms of his letter.
        